Case 3:17.:.cv-OQ46$‘-_CRS!;Q|§|L Docume,nt _1-1 Fi.|ed 08/01/17 Page 1 ot~__?_>` PagelD #: 18

l h

ATTACHMENT A1

06-cR-1771 ` ' JEFFERsoN cchuiT couRT
v olvisioN FivE (5)
JuDeE MARY M. sHAW

 

 

coMMoNWEALTH oi= KENTucKY t PLAiNTiFF
"v. ' ' " PLEA oF GulLTY, JuDGMENT oF coNvlchoN
v AND sl;NTENcE WAlleG Psl
DARRYL GoRooN GRIGSBY' -` ‘ ` DEFENDANT
xxX-xx-a722
12/13/1980

'k*****,'k**'k**

Representing the Commonwealth: Tom Van' De Rostyne
Representing the Defendént: ` Mike Ferrarraccio/Nlike Lern`ke
At a' court held: October 5, 2007 4
video rape No: 30-5-2007-ch-060 A & B

The Defendant, having appeared in open Court with his attorneys, by
agreement With the Commonwealth Attorney, Withdrew his plea of not guilty and
entered a plea of guilty pursuant to Alford vs. North Carolina: y
Murder (Capital) ~
~Arson lll
Tampering With Physical ,Evidence (2 counts)
Persistent Felony Of'fender ll
and the Court having found the plea to be voluntary, and having accepted the plea;
and, l

The Defendant having knowingly Waived a Pre-Sentence investigation Report,
and the defendant not asking for probation or shock probation; and,

Thecourt giving due consideration to the nature and circumstances of the`

crimes, the court inquired of the defendant Whether he had'any legal cause to show y

 

Case 3:17-cv-OO463-CRS-CHL Document 1-1 Filed _08/01/17 Page 2 of 3 PagelD #: 19

A_LTM_E_NLA£
whyjudgment should not be pronounced, and afforded the defendant and his counsel
the opportunity to make statements in the defendant's behalf, and to present any
d information in mitigation of punishment

The Court finds that:

1) There is a substantial risk that the defendant will commit another crime
during any period of probation or conditional discharge

2) The defendant' rs in the need of correctional treatment that can be
provided most effectively by the defendants commitment to a correctional

institute.

3) Probation or conditional discharge would unduly depreciate the

seriousness of the defendants crime.

No sufncient cause having been shown why judgment should not be°
pronounced, lT lS HEREBY ORDERED AND ADJUDGED by the court that the
defendant is guilty of the offense admitted and is sentenced as follows:

Murder (Capital) Confinement in the penitentiary for Life without

~the benefit of Probation or parole until he has
served a minimum of 20 years of his sentence

Arson ||l { Five (5) Years
Tampering With Physical Evidence (2 counts) Five (5) Years

. On Each Count
Persistent Felony Offender ll ' Used to Enhanced
~Robbery l ' ~ ~ Dismissed

Abuse of a Corpse , ' ' Dismissed

ALL SENTENCES TO RUN CONCURRENTLY WlTH ONE ANOTHER FOR A
TOTAL SENTENCE OF LlFE WlTHOUT THE POSS|BL|TY OF PAROLE FOR

TWENTY (20) YEARS TO SERVE.
The Court WAlVES mandatory felony fine of $1000.00; WAlVES court

costs of $125.00 and WAlVES the recoupment fee for the services of the Office,of the

Public Defender.

 

 

Case 3:17-cv-OO463-CRS-CHL Document 1-1 Filed 08/01/17 Page 3 of 3 PagelD #: 20

ATTACHMENT A_3_
lt` rs further ORDERED AND ADJUDGED that the Defendant be remanded to

the Jefferson County Jail, and that the Sheriff of Jefferson County shall deliver the
Defendant to the Department of Corrections, at his earliest convenience, at such `
location within this state as the Department shall designate for the purpose of the

Defendant serving the sentence imposed upon him hereunder.
The Defendant shall be entitled to credit for time spent in custody prior to

sentencing, said time to be calculated by the Division of Probation and Parole. KRS

'EN`TEl`\‘ED lN COURT
DAV\DI_ wm wl mm cue d/(M
NL ° ;3* MARY M. sHAw,,A uer
‘ JEFFERsoN ciRcurT couRT

DEPU`i'Y CLERK

532.120.

 

cc: Tom Van De Rostyne
Mike Ferrarraccio/l\/like Lemke
Probation and Paro|e
Department of Corrections
Warden Assessment Center

 

